In ejectment, he conceived the principle of not disturbing a verdict, because the equity of the case was with it was unknown. Either party must prevail upon legal principles, and none others can be recognized. It was of great importance to society that the rules of law governing *Page 294 
real property should be fixed, certain, and uniform. The essential interests of society, founded on those of agriculture and the peace of families, require it.2
ORIGINAL NOTE. — It was moved before the jury by Kennedy, to introduce a witness to prove the existence and substance of an entry in Carter's office. The books having been lost or destroyed, and cited 1 Hayw. 410.
2 See 1 Cr. 100; Hardin, 461.